F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          NOV 15 2001
                            FOR THE TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                               Clerk

    SUSAN E. EARLY,

                Plaintiff-Appellant,

    v.                                                  No. 01-6035
                                                  (D.C. No. 99-CV-1801-R)
    TOMMY G. THOMPSON, * Secretary,                     (W.D. Okla.)
    Health and Human Services; ANN M.
    VENEMAN, ** Secretary, U.S.
    Department of Agriculture; LARRY
    G. MASSANARI, *** Acting
    Commissioner of Social Security
    Administration; JERRY DAVIDSON,
    Director of the Grady County
    Oklahoma Department of Human
    Services,

                Defendants-Appellees.


                           ORDER AND JUDGMENT           ****




*
       Pursuant to Fed. R. App. P. 43(c)(2), Tommy G. Thompson is substituted
for Donna E. Shalala, Secretary of Health and Human Services, as an appellee in
this action.
**
      Pursuant to Rule 43(c)(2), Ann M. Veneman is substituted for Dan
Glickman, Secretary of the U.S. Department of Agriculture, as an appellee in this
action.
***
       On March 29, 2001, Larry G. Massanari became the Acting Commissioner
of Social Security. In accordance with Rule 43(c)(2), Mr. Massanari is
substituted for Kenneth S. Apfel as the appellee in this action.
****
         This order and judgment is not binding precedent, except under the
                                                                      (continued...)
Before EBEL , KELLY , and LUCERO , Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff-appellant Susan E. Early appeals from the district court’s order

(1) dismissing her complaint against the defendants pursuant to Fed. R. Civ. P.

12(b)(6) and 28 U.S.C. § 1915(e); (2) denying her motion to set her case for jury

trial; and (3) denying her motion for leave to amend her complaint to add an

additional defendant. Having carefully reviewed the record and the briefs filed in

this court in light of the applicable law, we have determined that the district

court’s order should be affirmed.




   (...continued)
****

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                          -2-
      The judgment of the United States District Court for the Western District of

Oklahoma is therefore AFFIRMED for substantially the same reasons set forth in

the district court’s order of December 22, 2000. Plaintiff’s motion to proceed in

forma pauperis is GRANTED. Her petition for writ of mandamus is DENIED.

All other pending motions are DENIED.



                                                   Entered for the Court



                                                   Paul J. Kelly, Jr.
                                                   Circuit Judge




                                        -3-